DETAILED ACTION
Claims 15-36 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 27 August 2021, the Applicant has filed a response on 25 February 2022.
The Applicant has requested holding on of the double patenting rejection. The Examiner hereby maintains the rejection.
Response to Arguments
The Applicant has amended the independent claims in light of the 35 U.S.C. 112(a) and 112(b) rejections.
Regarding the 112(a) rejection, the Examiner maintains that the claims do not provide enough written description, in order to convey to one of ordinary skill in the art, the subject matter regarding independent claims use of ‘onset portion’ and ‘tail portion.’ The Specification does not provide enough information to define what these terms are, hence, the 112(a) rejections. The 35 U.S.C. 112(a) rejection is maintained.
Regarding the 112(b) rejection, as indicated in the most-recent Office Action, independent claims 15 and 27 recite limitations about an onset portion of a signal, and claims 21 and 32 recite limitations about a tail portion of a signal. The claims however fail to provide particular definitions which would indicate what the bounds or limits of the onset and tail portions of the signal are. This renders the claims indefinite, in that they do not recite time, frame or segment boundaries for the claim limitation, which would indicate what the onset and tail portions are.
The 35 U.S.C. 112(b) rejection is hereby maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,468,036 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are dedicated to isolating an onset portion of a first sound source.
Instant claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,468,036 B2.
Instant claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,468,036 B2.
Instant claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,468,036 B2.
Instant claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,468,036 B2.
Instant claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,468,036 B2.
Instant claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,468,036 B2.
Instant claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,468,036 B2.
Instant claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,468,036 B2.
Instant claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,468,036 B2.
Instant claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,468,036 B2.
Instant claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,468,036 B2.
Instant claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,468,036 B2.
Instant claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,468,036 B2.
Instant claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,468,036 B2.
Instant claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,468,036 B2.
Instant claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,468,036 B2.
Instant claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,468,036 B2.
Instant claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,468,036 B2.
Instant claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,468,036 B2.
Instant claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,468,036 B2.
Instant claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,468,036 B2.
The table below provides a mapping of the respective instant claims against those of U.S. 10,468,036 B2.
Instant claim
U.S. 10,468,036 B2
Claim 15
Claim 7
A system that processes audio signals comprising:
a first microphone that receives a first signal mixture related to a first and a second source signal
In a system for processing audio signals, comprising a first and second microphone, a method comprising:
receiving, from a first microphone, a first signal mixture related to a first and a second sound source signal
a second microphone that receives a second signal mixture related to at least the first and the second source signal, wherein the first microphone is a primary microphone for the first and the second source signal and is placed close to the first and the second source, and wherein the second microphone is an ambient microphone and is placed at a location that is further than the first microphone from the first and the second source to capture sound signals coming from a plurality of sources including from the first and the second source
receiving, from a second microphone, a second signal mixture related to at least the first and the second sound source signal, wherein the first microphone is a primary microphone for the first and the second sound source signal and is placed close to the first and the second sound source, and wherein the second microphone is an ambient microphone and is placed at a location that is further than the first microphone from the first and the second sound source to capture sound signals coming from a plurality of sources including the first and the second sound source
wherein a distance between the first and second microphone is capable of being changed
wherein a distance between the first and second microphone is capable of being changed
a signal decomposer that operates on the first signal mixture to isolate a first signal component of an intrinsic part of the first source signal, wherein the intrinsic part is an onset portion of the first source signal
isolating an intrinsic part of the first sound source signal, wherein said isolating is performed by singly operating on the first signal mixture, and wherein an intrinsic part is the onset portion of the first sound source signal
the signal decomposer also operates on the second signal mixture to isolate a second signal component of the intrinsic part of the first source signal, wherein the intrinsic part is the onset portion of the first source signal
isolating the intrinsic part of the first sound source signal, wherein said isolating is performed by operating on the second signal mixture
a processor that processes at least a portion of each of the first and second signal components to generate an enhanced onset portion of the first source signal
processing only the saved at least a portion of the intrinsic parts of the first sound source that meet a similarity measure with respect to one another to output an enhanced first sound source signal, wherein the similarity measure is based on a cosine similarity.
Claim 16
Claim 8
The system of claim 15, wherein one source signal is an audio signal from a singing voice, or a stringed instrument, or a wind instrument, or an electric guitar, or a keyboard, or a drum or a musical instrument
The method of claim 7, wherein the first sound source signal is an audio signals from a singing voice, or a stringed instrument, or a wind instrument, or an electric guitar, or a keyboard, or a drum or a musical instrument.
Claim 17
Claim 9
The system in claim 15, wherein the processing of the at least a portion of each of the first and second signal components includes one or more of time-aligning said components, combining said components and selecting said components.
The method of claim 7, wherein the processing of the saved at least a portion of the intrinsic parts of the first sound
source includes one or more of time-aligning said saved at
least a portion of the intrinsic parts, combining said saved at
least a portion of the intrinsic parts and selecting said saved at least a portion of the intrinsic parts.
Claim 18
Claim 10
The system of claim 15, wherein said processing includes mapping the at least one of a portion of said first and said second signal components to digital audio workstation tracks or to at least one mixing channel.
The method of claim 9, wherein said processing and outputting maps the saved at least a portion of the intrinsic parts of the first sound source to digital audio workstation tracks.
Claim 19
Claim 12
The system of claim 15, wherein the signal decomposer utilizes a signal decomposition method including one or more of non-negative matrix factorization, non-negative tensor factorization, independent component analysis, principal component analysis, singular value decomposition, dependent component analysis, low-complexity coding and decoding, stationary subspace analysis, common spatial pattern, empirical mode decomposition, tensor decomposition, canonical polyadic decomposition, higher-order singular value decomposition, or tucker decomposition.
The method of claim 7, wherein the isolating utilizes a signal decomposition method including one or more of non-negative matrix factorization, non-negative tensor factorization, independent component analysis, principal component analysis, singular value decomposition, dependent component analysis, low-complexity coding and decoding, stationary subspace analysis, common spatial pattern, empirical mode decomposition, tensor decomposition, canonical polyadic decomposition, higher-order singular value decomposition, or tucker decomposition.
Claim 20
Claim 7
The system of claim 15, wherein the enhanced onset portion that is generated is output as an audio signal.
processing only the saved at least a portion of the intrinsic parts of the first sound source that meet a similarity measure with respect to one another to output an enhanced first sound source signal, wherein the similarity measure is based on a cosine similarity.
Claim 21
Claim 1
A system that processes audio signals comprising:
a first microphone that receives a first signal mixture related to a first and a second source signal
A system that processes audio signals comprising:
a first microphone that receives a first signal mixture related to a first and a second sound source signal
a second microphone that receives a second signal mixture related to at least the first and the second source signal, wherein the first microphone is a primary microphone for the first and the second source signal and is placed close to the first and the second source, and wherein the second microphone is an ambient microphone and is placed at a location that is further than the first microphone from the first and the second source to capture sound signals coming from a plurality of sources including from the first and the second source
a second microphone that receives a second signal mixture related to at least the first and the second sound source signal, wherein the first microphone is a primary microphone for the first and the second sound source signal and is placed close to the first and the second sound source, and wherein the second microphone is an ambient microphone and is placed at a location that is further than the first microphone from the first and the second sound source to capture sound signals coming from a plurality of sources including the first and the second sound source
wherein a distance between the first and second microphone is capable of being changed
wherein a distance between the first and second microphone is capable of being changed
a signal decomposer that operates on the first signal mixture to isolate a first signal component of an intrinsic part of the first source signal, wherein the intrinsic part is a tail portion of the first source signal
a signal decomposer that singly operates on the first signal mixture to isolate an intrinsic part of the first sound source signal, wherein an intrinsic part is the tail portion of the first sound source signal
the signal decomposer also operates on the second signal mixture to isolate a second signal component of the intrinsic part of the first source signal, wherein the intrinsic part is the tail portion of the first source signal4Attorney Docket No.: 7576AT-4-CON
the signal decomposer also operates on the second signal mixture to isolate the intrinsic part of the first sound source signal
a processor that processes at least a portion of each of the first and second signal components to generate an enhanced tail portion of the first source signal.
a processor that processes only the saved at least a portion of the intrinsic parts of the first sound source signal that meet a similarity measure with respect to one another to output an enhanced first sound source signal, wherein the similarity measure is based on a cosine similarity.
Claim 22
Claim 2
The system of claim 21, wherein one source signal is an audio signal from a singing voice, or a stringed instrument, or a wind instrument, or an electric guitar, or a keyboard, or a drum or a musical instrument.
The system of claim 1, wherein one sound source signal is an audio signal from a singing voice, or a stringed instrument, or a wind instrument, or an electric guitar, or a keyboard, or a drum or a musical instrument.
Claim 23
Claim 3
The system in claim 21, wherein the processing of the at least a portion of each of the first and second signal components includes one or more of time-aligning said components, combining said components and selecting said components.
The system in claim 1, wherein the processing of the saved at least a portion of the intrinsic parts of the first sound source signal includes one or more of time-aligning said saved at least a portion of the intrinsic parts, combining said saved at least a portion of the intrinsic parts and selecting said saved at least a portion of the intrinsic parts.
Claim 24
Claim 4
The system of claim 21, wherein said processing includes mapping the at least one of a portion of said first and said second signal components to digital audio workstation tracks or to at least one mixing channel.
The system in claim 3, wherein said processing and outputting maps the saved at least a portion of the intrinsic parts of the first sound source signal to digital audio workstation tracks.
Claim 25
Claim 6
The system of claim 21, wherein the signal decomposer utilizes a signal decomposition method including one or more of non-negative matrix factorization, non-negative tensor factorization, independent component analysis, principal component analysis, singular value decomposition, dependent component analysis, low-complexity coding and decoding, stationary subspace analysis, common spatial pattern, empirical mode decomposition, tensor decomposition, canonical polyadic decomposition, higher-order singular value decomposition, or tucker decomposition.
The system of claim 1, wherein the signal decomposer utilizes a signal decomposition method including one or more of non-negative matrix factorization, non-negative tensor factorization, independent component analysis, principal component analysis, singular value decomposition, dependent component analysis, low-complexity coding and decoding, stationary subspace analysis, common spatial pattern, empirical mode decomposition, tensor decomposition, canonical polyadic decomposition, higher-order singular value decomposition, or tucker decomposition.
Claim 26
Claim 1
The system of claim 21, wherein the enhanced tail portion that is generated is output as an audio signal.
a processor that processes only the saved at least a portion of the intrinsic parts of the first sound source signal that meet a similarity measure with respect to one another to output an enhanced first sound source signal, wherein the similarity measure is based on a cosine similarity.
Claim 27
Claim 7
A non-transitory computer-readable information storage media having stored thereon instructions, that when executed by a processor, cause to be performed a method comprising: receiving, from a first microphone, a first signal mixture related to a first and a second source signal5Attorney Docket No.: 7576AT-4-CON
In a system for processing audio signals, comprising a first and second microphone, a method comprising:
receiving, from a first microphone, a first signal mixture related to a first and a second sound source signal
receiving, from a second microphone, a second signal mixture related to at least the first and the second source signal, wherein the first microphone is a primary microphone for the first and the second source signal and is placed close to the first and the second source, and wherein the second microphone is an ambient microphone and is placed at a location that is further than the first microphone from the first and the second source to capture sound signals coming from a plurality of sources including the first and the second sound source
receiving, from a second microphone, a second signal mixture related to at least the first and the second sound source signal, wherein the first microphone is a primary microphone for the first and the second sound source signal and is placed close to the first and the second sound source, and wherein the second microphone is an ambient microphone and is placed at a location that is further than the first microphone from the first and the second sound source to capture sound signals coming from a plurality of sources including the first and the second sound source
wherein a distance between the first and second microphone is capable of being changed
wherein a distance between the first and second microphone is capable of being changed
isolating a first signal component related to an intrinsic part of the first source signal, wherein the intrinsic part is an onset portion of the first source signal, wherein said isolating is performed by operating on the first signal mixture
isolating an intrinsic part of the first sound source signal, wherein said isolating is performed by singly operating on the first signal mixture, and wherein an intrinsic part is the onset portion of the first sound source signal
isolating a second signal component related to the intrinsic part of the first source signal, wherein the intrinsic part is the onset portion of the first source signal, wherein said isolating is performed by operating on the second signal mixture
isolating the intrinsic part of the first sound source signal, wherein said isolating is performed by operating on the second signal mixture
saving, in a storage, at least a portion of the first and second signal components
saving, in a storage, at least a portion of the intrinsic parts of the first sound source isolated in the first and second signal mixtures
processing at least a portion of each of the saved first and second signal components to generate an enhanced onset portion of the first source signal.
processing only the saved at least a portion of the intrinsic parts of the first sound source that meet a similarity measure with respect to one another to output an enhanced first sound source signal, wherein the similarity measure is based on a cosine similarity.
Claim 28
Claim 8
The media of claim 27, wherein the first sound source signal is an audio signal from a singing voice, or a stringed instrument, or a wind instrument, or an electric guitar, or a keyboard, or a drum or a musical instrument.
The method of claim 7, wherein the first sound source signal is an audio signals from a singing voice, or a stringed instrument, or a wind instrument, or an electric guitar, or a keyboard, or a drum or a musical instrument.
Claim 29
Claim 9
The media of claim 27, wherein the processing of the at least a portion of each of the first and second signal components includes one or more of time-aligning said parts, combining said parts and selecting said parts.
The method of claim 7, wherein the processing of the saved at least a portion of the intrinsic parts of the first sound
source includes one or more of time-aligning said saved at least a portion of the intrinsic parts, combining said saved at least a portion of the intrinsic parts and selecting said saved at least a portion of the intrinsic parts.
Claim 30
Claim 10
The media of claim 27, wherein said processing includes mapping the at least one of a portion of said first and said second signal components to digital audio workstation tracks or to at least one mixing channel.
The method of claim 9, wherein said processing and outputting maps the saved at least a portion of the intrinsic parts of the first sound source to digital audio workstation tracks.
Claim 31
Claim 12
The media of claim 27, wherein the isolating utilizes a signal decomposition method including one or more of non-negative matrix factorization, non-negative tensor factorization, independent component analysis, principal component analysis, singular value decomposition, dependent component analysis, low-complexity coding and decoding, 6Attorney Docket No.: 7576AT-4-CONstationary subspace analysis, common spatial pattern, empirical mode decomposition, tensor decomposition, canonical polyadic decomposition, higher-order singular value decomposition, or tucker decomposition.
The method of claim 7, wherein the isolating utilizes a signal decomposition method including one or more of non-negative matrix factorization, non-negative tensor factorization, independent component analysis, principal component analysis, singular value decomposition, dependent component analysis, low-complexity coding and decoding, stationary subspace analysis, common spatial pattern, empirical mode decomposition, tensor decomposition, canonical polyadic decomposition, higher-order singular value decomposition, or tucker decomposition.
Claim 32
Claim 1
A non-transitory computer-readable information storage media having stored thereon instructions, that when executed by a processor, cause to be performed a method comprising:
receiving, from a first microphone, a first signal mixture related to a first and a second source signal
A system that processes audio signals comprising:
a first microphone that receives a first signal mixture related to a first and a second sound source signal
receiving, from a second microphone, a second signal mixture related to at least the first and the second source signal, wherein the first microphone is a primary microphone for the first and the second source signal and is placed close to the first and the second source, and wherein the second microphone is an ambient microphone and is placed at a location that is further than the first microphone from the first and the second source to capture sound signals coming from a plurality of sources including the first and the second sound source
a second microphone that receives a second signal mixture related to at least the first and the second sound source signal, wherein the first microphone is a primary microphone for the first and the second sound source signal and is placed close to the first and the second sound source, and wherein the second microphone is an ambient microphone and is placed at a location that is further than the first microphone from the first and the second sound source to capture sound signals coming from a plurality of sources including the first and the second sound source
wherein a distance between the first and second microphone is capable of being changed
wherein a distance between the first and second microphone is capable of being changed
isolating a first signal component related to an intrinsic part of the first source signal, wherein the intrinsic part is a tail portion of the first source signal, wherein said isolating is performed by operating on the first signal mixture
a signal decomposer that singly operates on the first signal mixture to isolate an intrinsic part of the first sound source signal, wherein an intrinsic part is the tail portion of the first sound source signal
isolating a second signal component related to the intrinsic part of the first source signal, wherein the intrinsic part is the tail portion of the first source signal, wherein said isolating is performed by operating on the second signal mixture
the signal decomposer also operates on the second signal mixture to isolate the intrinsic part of the first sound source signal
saving, in a storage, at least a portion of the first and second signal components
a storage that saves at least a portion of the intrinsic parts
of the first sound source isolated in the first and second
signal mixtures
processing at least a portion of each of the saved first and second signal components to generate an enhanced tail portion of the first source signal.
a processor that processes only the saved at least a portion of the intrinsic parts of the first sound source signal that meet a similarity measure with respect to one another to output an enhanced first sound source signal, wherein the similarity measure is based on a cosine similarity.
Claim 33
Claim 2
The media of claim 32, wherein the first sound source signal is an audio signal from a singing voice, or a stringed instrument, or a wind instrument, or an electric guitar, or a keyboard, or a drum or a musical instrument.
The system of claim 1, wherein one sound source signal is an audio signal from a singing voice, or a stringed instrument, or a wind instrument, or an electric guitar, or a keyboard, or a drum or a musical instrument.
Claim 34
Claim 3
The media of claim 32, wherein the processing of the at least a portion of each of the first and second signal components includes one or more of time-aligning said parts, combining said parts and selecting said parts.
The system in claim 1, wherein the processing of the saved at least a portion of the intrinsic parts of the first sound source signal includes one or more of time-aligning said saved at least a portion of the intrinsic parts, combining said saved at least a portion of the intrinsic parts and selecting said saved at least a portion of the intrinsic parts.
Claim 35
Claim 4
The media of claim 32, wherein said processing includes mapping the at least one of a portion of said first and said second signal components to digital audio workstation tracks or to at least one mixing channel.
The system in claim 3, wherein said processing and outputting maps the saved at least a portion of the intrinsic parts of the first sound source signal to digital audio workstation tracks.
Claim 36
Claim 6
The media of claim 32, wherein the isolating utilizes a signal decomposition method including one or more of non-negative matrix factorization, non-negative tensor factorization, independent component analysis, principal component analysis, singular value decomposition, dependent component analysis, low-complexity coding and decoding, stationary subspace analysis, common spatial pattern, empirical mode decomposition, tensor decomposition, canonical polyadic decomposition, higher-order singular value decomposition, or tucker decomposition.
The system of claim 1, wherein the signal decomposer utilizes a signal decomposition method including one or more of non-negative matrix factorization, non-negative tensor factorization, independent component analysis, principal component analysis, singular value decomposition, dependent component analysis, low-complexity coding and decoding, stationary subspace analysis, common spatial pattern, empirical mode decomposition, tensor decomposition, canonical polyadic decomposition, higher-order singular value decomposition, or tucker decomposition.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 15-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Independent claims 15 and 27 recite limitations regarding a ‘onset portion’ of a signal, while independent claims 21 and 32 recite limitations regarding a ‘tail portion’ of a signal. The Specification does not provide enough information to describe what these terms are, neither can these terms be effectively established by one skill in the relevant art.
Independent claims 15, 21, 27 and 32 are hereby rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement.
Dependent claims 16-20, 22-26, 28-31 and 33-36 are also hereby rejected under 35 U.S.C. 112(a) for failing to rectify the issues raised with regard to their respective base claims.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.

Claims 15-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Independent claim 15 (also claim 27) recites the limitation:
a signal decomposer that operates on the first signal mixture to isolate a first signal component of an intrinsic part of the first source signal, wherein the intrinsic part is an onset portion of the first source signal …
This limitation indicates that an onset portion of the first source signal is isolated from the first signal mixture. The same holds true for the independent claim 21 (also claim 32) which states:
a signal decomposer that operates on the first signal mixture to isolate a first signal component of an intrinsic part of the first source signal, wherein the intrinsic part is a tail portion of the first source signal …
This limitation indicates that a tail portion of the first source signal is isolated from the first signal mixture. It is the Examiner’s understanding that the “onset portion” refers to a beginning or start portion of the source signal, while the “tail portion” refers to an end part of the source signal. The onset and tail portions of the first source signal can be understood based on the recited intrinsic parts of the signal indicated in the claims as well as in [0027] of the Specification. To understand the intrinsic parts with relation to the claim limitation, the Examiner refers to Application No.: 14/011,981 which is incorporated by reference (Specification: [0001]), which in [0024] of this 14/011,981 application states:
[0024] In an exemplary embodiment, the intrinsic parts of an image signal representing a human face could be the images of the eyes, the nose, the mouth, the ears, the hair etc. In another exemplary embodiment, the intrinsic parts of a drum snare sound signal could be the onset, the steady state and the tail of the sound. In another embodiment, the intrinsic parts of a drum snare sound signal could be the sound coming from each one of the drum parts, i.e. the hoop/rim, the drum head, the snare strainer, the shell etc. In general, intrinsic parts of a signal are not uniquely defined and depend on the specific application and can be used to represent any signal part.
However, the entire Specification fails to provide particular bounds for the onset and tail portions of a signal. It fails to define the boundaries or limitations (in frames/segments, or time limitation) that would provide an understanding of what the onset and tail portions are supposed to be, so they may be properly understood. As the claims currently stand, it is unclear as to the particular bounds of a signal that would constitute the onset portion and tail portion.
Independent claims 15, 21, 27 and 32 are hereby rejected under 35 U.S.C. 112(b), due to the indefinite claim scope of the onset portion and the tail portion, as described above.
Dependent claims 16-20, 22-26, 28-31 and 33-36 are also hereby rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) for failing to rectify the issues raised with regard to their respective base claims.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657